      Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF KANSAS


EDWARD FLAITZ and                               Case No.: 5:19-cv-4106
CARRIE BETTLES,
           Plaintiffs,                          COMPLAINT AND DEMAND FOR
                                                JURY TRIAL
      v.                                          1. TCPA, 47 U.S.C. § 227,
                                                  2. Invasion of Privacy - Intrusion
CAPITAL ONE BANK (USA), N.A.,                        Upon Seclusion
           Defendant.


                           COMPLAINT FOR DAMAGES

      Plaintiffs, Edward Flaitz (“Mr. Flaitz”) and Carrie Bettles (Ms. Bettles) through

their attorneys, allege the following against Capital One Bank (USA), N.A.,

(“Defendant”):

                                 INTRODUCTION

1.    Count I of Plaintiffs’ Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly

regulates the use of automated telephone equipment. Among other things, the TCPA

prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiffs’ Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts.




                                          -1-
      Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 2 of 8




§ 652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or

seclusion of another or his private affairs or concerns… that would be highly offensive

to a reasonable person.”

                           JURISDICTION AND VENUE

3.     Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq. and

28 U.S.C. 1331.

4.     Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of the

events or omissions giving rise to the claim occurred in this District.

5.     Defendants transact business here; personal jurisdiction is established.

                                       PARTIES

6.     Plaintiffs are natural persons residing in Dickinson County, State of Kansas.

7.     Defendant is a creditor engaged in the business of giving consumer loans with

its principal place of business located in McLean, Virginia. Defendant can be served

with process at 1680 Capital One Drive, McLean, VA 22102.

8.     Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                             FACTUAL ALLEGATIONS

9.     In or around February of 2019, Defendant began placing calls to Ms. Bettles’

cellular phone, ending in (XXX) XXX-2965, in an attempt to collect an alleged debt.

10.    The calls placed by Defendant mainly originated from (800) 365-2024.



                                           -2-
      Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 3 of 8




11.   On or about February 13, 2019, at 8:07 a.m., Ms. Bettles answered a collection

call from Defendant; Ms. Bettles heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system. Ms. Bettles spoke

with Defendant’s representative, from telephone number (800) 365-2024.

12.   Defendant informed Ms. Bettles that it was attempting to collect a debt relating

to her Capital One account.

13.   Ms. Bettles unequivocally revoked consent to be called any further. Despite Ms.

Bettles’ request not to be contacted, Defendant continued to call her.

14.   Defendant regularly called Ms. Bettles one (1) to three (3) times a day on her

cellular phone.

15.   Many times, when Ms. Bettles answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

16.   In or around March of 2019, Defendant began placing calls to Mr. Flaitz’s

cellular phone, ending in (XXX) XXX-0024, in an attempt to collect an alleged debt.

17.   The calls placed by Defendant mainly originated from (800) 955-6600 and (800)

365-2024.

18.   On or about March 7, 2019, Mr. Flaitz answered a collection call from

Defendant; Mr. Flaitz heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Mr. Flaitz spoke with

Defendant’s representative, from telephone number (800) 955-6600.




                                          -3-
      Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 4 of 8




19.   Defendant informed Mr. Flaitz that it was attempting to collect a debt relating to

his Capital One account.

20.   On the call, Mr. Flaitz’s requested that all calls to his cellular phone cease,

despite his request, Defendant continued to call him.

21.   On or about March 14, 2019, at 2:21 p.m., Mr. Flaitz answered a collection call

from Defendant; Mr. Flaitz heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Mr. Flaitz spoke with

Defendant’s representative, from telephone number (800) 365-2024.

22.   Defendant informed Mr. Flaitz that it was attempting to collect a debt relating to

Ms. Bettles’ Capital One account.

23.   Mr. Flaitz informed Defendant’s representative that they called the wrong

number and unequivocally revoked consent to be called any further. Despite Mr.

Flaitz’s request not to be contacted, Defendant continued to call him.

24.   Defendant called Mr. Flaitz daily on his cellular phone.

25.   Many times, when Mr. Flaitz answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

26.   Between February 13, 2019 and September 1, 2019, Defendant called Ms. Bettles

no less than three-hundred (300) times.

27.   Between March 14, 2019 and August 25, 2019, Defendant called Mr. Flaitz no

less than ninety (90) times.

28.   Plaintiffs are in a long-term relationship and share their financial obligations.



                                          -4-
         Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 5 of 8




29.      In or around May 2017, Mr. Flaitz lost his job and was unemployed for some

time, making it difficult to keep up with their financial responsibilities.

30.      As a result of his unemployment, Mr. Flaitz is now self-employed but continues

to face difficulties in maintaining a consistent income as a towing and recovery

specialist.

31.      Mr. Flaitz always keeps his cellular telephone on him because it is the number

he uses for his business.

32.      Ms. Bettles is a manager at a fire extinguisher shop and always has to be available

to her employees, which requires her to have her cellular phone on her at all times.

33.      The majority of calls placed by Defendant to Plaintiffs’ cellular phones occurred

during working hours, causing a constant disruption to their work.

34.      Defendant’s daily calls to Plaintiffs’ cellular phones were constant reminders of

their financial struggles, causing Plaintiffs’ increased stress and anxiety while

managing their home and work life.

35.      As a result of Defendant’s conduct, Plaintiffs have sustained actual damages

including but not limited to, emotional and mental pain and anguish, stress, and lack of

sleep.

                                    COUNT I
          Defendant Capital One’s Violations of the TCPA, 47 U.S.C. § 227

36.      Plaintiffs incorporate by reference all of the above paragraphs of this Complaint

as though fully stated herein.




                                             -5-
        Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 6 of 8




37.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

         pertinent part, “It shall be unlawful for any person within the United States . . .

         to make any call (other than a call made for emergency purposes or made with

         the prior express consent of the called party) using any automatic telephone

         dialing system or an artificial or prerecorded voice — to any telephone number

         assigned to a . . . cellular telephone service . . . or any service for which the called

         party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendants willfully and/or knowingly contacted Plaintiffs at Plaintiffs’ cellular

         telephones using an artificial prerecorded voice or an automatic telephone dialing

         system and as such, Defendant knowing and/or willfully violated the TCPA.

38.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiffs are entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant

knowingly and/or willfully violated the TCPA, Plaintiffs are entitled to an award of one

thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

//



                                               -6-
         Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 7 of 8




                                      COUNT II
                      Defendant Capital One’s Invasion of Privacy
                              (Intrusion upon Seclusion)

39.      Plaintiffs incorporate herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

40.      Defendant violated Plaintiffs’ privacy. Defendant’s violations include, but are

not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiffs’

         solitude and seclusion by engaging in harassing phone calls in an attempt to

         collect on an alleged debt despite numerous requests for the calls to cease.

      b. Defendant’s conduct would be highly offensive to a reasonable person as

         Plaintiffs received calls that interrupted Plaintiffs’ work and sleep schedule.

      c. Defendant’s acts, as described above, were done intentionally with the purpose

         of coercing Plaintiffs to pay the alleged debts.

41.      As a result of Defendant’s violations of Plaintiffs’ privacy, Defendant is liable to

Plaintiffs for actual damages. If the Court finds that the conduct is found to be

egregious, Plaintiffs may recover punitive damages.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, Edward Flaitz and Carrie Bettles respectfully request

judgment be entered against Defendant for the following:

      A. Declaratory judgment that Defendants violated the TCPA;




                                             -7-
      Case 5:19-cv-04106-KHV-GEB Document 1 Filed 11/11/19 Page 8 of 8




   B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

       227(b)(3)(C);

   C. Actual and punitive damages resulting from the invasion of privacy;

   D. Awarding Plaintiffs any pre-judgment and post-judgment interest as may be

       allowed under the law; and

   E. Any other relief that this Honorable Court deems appropriate.

                            DEMAND FOR JURY TRIAL

Please take notice that Plaintiffs demand a trial by jury in this action.

                                                  RESPECTFULLY SUBMITTED,

Date: November 11, 2019                           /s/ JD Haas
                                                  JD Haas, Esq.
                                                  J D Haas & Associates, PLLC
                                                  1120 East 80th Street, Suite 200
                                                  Bloomington, MN 55420
                                                  T: (952) 345-1025
                                                  E: jdhaas@jdhaas.com
                                                  Attorneys for Plaintiffs




                                            -8-
